DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0337973 A1, hereinafter “Park”, IDS provided by applicant) in view of Asterjadhi et al. (IEEE 802.11-17/1004r4, 07/04/2017, “Considerations on WUR frame format”).
Regarding claim 1, Park discloses a method for communication performed by a first wireless terminal in a wireless local area network (WLAN) system (see para. 0026 and 0032, WLAN system), the method comprising: generating a wake-up packet modulated by an on-off keying (OOK) scheme (see para. 0108, payload may be modulated by OOK modulation scheme), the wake-up packet comprising a frame check sequence (FCS) field (see para. 0140, FCS field in the payload), and transmitting the wake-up packet (see para. 0114, OOK transmit module). Park discloses all the subject matter but fails to mention FCS having a fixed length regardless of a length of the wake-up packet, fixed length being two bytes. However, Asterjadhi from a similar field of endeavor discloses FCS having a fixed length regardless of a length of the wake-up packet, fixed length being two bytes (see slide 8, recommended  FCS of 2 bytes). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi frame check sequence scheme into Park WUR packet transmission scheme. The method can be implemented in a wakeup packet. The motivation of doing this is to reduce overhead (see slide 2).

Regarding claim 2, Park discloses all the subject matter but fails to mention wherein, when the wake-up packet comprises a plurality of pieces of unicast identification information for a plurality of second wireless terminals, the wake-up packet has a variable length. However, Asterjadhi from a similar field of endeavor discloses wherein, when the wake-up packet comprises a plurality of pieces of unicast identification information for a plurality of second wireless terminals, the wake-up packet has a variable length (see slide 6, unicast or multicast identifier, see also slide 3, variable length WUR frames). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi frame check sequence scheme into Park WUR packet transmission scheme. The method can be implemented in a wakeup packet. The motivation of doing this is to reduce overhead (see slide 2).
Regarding claim 3, Park discloses all the subject matter but fails to mention wherein, when the wake-up packet comprises one piece of unicast identification information for one second wireless terminal, the wake-up packet has a constant length. However, Asterjadhi from a similar field of endeavor discloses wherein, when the wake-up packet comprises one piece of unicast identification information for one second wireless terminal, the wake-up packet has a constant length (see slide 6, unicast or multicast identifier, see also slide 3, constant length WUR frames). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi frame check sequence scheme into Park WUR packet transmission scheme. The method can be implemented in a wakeup packet. The motivation of doing this is to reduce overhead (see slide 2).

Regarding claim 4, Park discloses all the subject matter but fails to mention wherein, when the wake-up packet comprises broadcast identification information or group identification information for a plurality of second wireless terminals, the wake-up packet has a constant length. However, Asterjadhi from a similar field of endeavor discloses wherein, when the wake-up packet comprises broadcast identification information or group identification information for a plurality of second wireless terminals, the wake-up packet has a constant length (see slides 6-7, multicast and group ID, see also slide 3, constant length WUR frames). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi frame check sequence scheme into Park WUR packet transmission scheme. The method can be implemented in a wakeup packet. The motivation of doing this is to reduce overhead (see slide 2).
Regarding claim 5, Park discloses a method for communication performed by a first wireless terminal in a wireless local area network (WLAN) system (see para. 0026 and 0032, WLAN system) , the method comprising:  receiving a wake-up packet modulated by an on-off keying (OOK) scheme from a second wireless terminal (see para. 0124, a receiver demodulating wakeup packet according to OOK modulation scheme), the wake-up packet comprising a frame check sequence (FCS) field (see para. 0140, FCS field in the payload). Park discloses all the subject matter but fails to mention FCS having a fixed length regardless of a length of the wake-up packet, and the fixed length being two bytes. However, Asterjadhi from a similar field of endeavor discloses FCS having a fixed length regardless of a length of the wake-up packet, and 
Regarding claim 6, Park discloses a first wireless terminal for performing a method for communication in a wireless local area network (WLAN) system (see para. 0026 and 0032, WLAN system), the first wireless terminal comprising:
a transceiver to transmit and receive a radio signal; and a processor connected to the transceiver (see Figure 1, wireless communication device with transceiver, antenna and processor), wherein the processor is configured to: generate a wake-up packet modulated by an on-off keying (OOK) scheme (see para. 0108, payload may be modulated by OOK modulation scheme), the wake-up packet comprising a frame check sequence (FCS) field (see para. 0140, FCS field in the payload) and transmit the wake-up packet (see para. 0114, OOK transmit module). Park discloses all the subject matter but fails to mention FCS field having a fixed length regardless of a length of the wake-up packet, and the fixed length being two bytes. However, Asterjadhi from a similar field of endeavor discloses FCS having a fixed length regardless of a length of the wake-up packet, fixed length being two bytes (see slide 8, recommended  FCS of 2 bytes). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi frame check sequence scheme into Park WUR packet transmission scheme. The method can be implemented in a wakeup packet. The motivation of doing this is to reduce overhead (see slide 2).
Regarding claim 7, Park discloses all the subject matter but fails to mention wherein, when the wake-up packet comprises a plurality of pieces of unicast identification information for a plurality of second wireless terminals, the wake-up packet has a variable length. However, Asterjadhi from a similar field of endeavor discloses wherein, when the wake-up packet comprises a plurality of pieces of unicast identification information for a plurality of second wireless terminals, the wake-up packet has a variable length (see slide 6, unicast or multicast identifier, see also slide 3, variable length WUR frames). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi frame check sequence scheme into Park WUR packet transmission scheme. The method can be implemented in a wakeup packet. The motivation of doing this is to reduce overhead (see slide 2).
Regarding claim 8, Park discloses all the subject matter but fails to mention wherein, when the wake-up packet comprises broadcast identification information or group identification information for a plurality of second wireless terminals, the wake-up packet has a constant length. However, Asterjadhi from a similar field of endeavor discloses wherein, when the wake-up packet comprises broadcast identification information or group identification information for a plurality of second wireless terminals, the wake-up packet has a constant length (see slide 6, unicast or multicast identifier, see also slide 3, constant length WUR frames). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi frame check sequence scheme into Park 
Regarding claim 9, Park discloses all the subject matter but fails to mention wherein the wake-up packet comprises broadcast identification information or group identification information for a plurality of second wireless terminals, the wake-up packet has a constant length. However, Asterjadhi from a similar field of endeavor discloses wherein, when the wake-up packet comprises broadcast identification information or group identification information for a plurality of second wireless terminals, the wake-up packet has a constant length (see slides 6-7, multicast and group ID, see also slide 3, constant length WUR frames). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Asterjadhi frame check sequence scheme into Park WUR packet transmission scheme. The method can be implemented in a wakeup packet. The motivation of doing this is to reduce overhead (see slide 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suh et al. (US 20180227070), paragraphs (0040, 0045-0046, FCS and OOK).
Wilhelmsson et al. (US 2018/0310249), para. 0009.
Azizi et al. (US 2017/0111858), para. 0045.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463